Citation Nr: 0807052	
Decision Date: 02/29/08    Archive Date: 03/06/08

DOCKET NO.  07-28 025	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for testicular cancer 
to include as due to herbicide exposure.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran had active duty service from June 1980 to June 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  The veteran 
testified before the undersigned at a Board videoconference 
in November 2007.  

In February 2008, the undersigned granted the veteran's 
motion to advance this case on the docket pursuant to 38 
C.F.R. § 20.900(c).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.  


REMAND

On the veteran's application for compensation which was 
submitted in May 2005, he indicated that he had received 
treatment for PTSD beginning in 1996 at VA Medical Centers 
located in Kansas City, Missouri and Wichita, Kansas.  A VA 
clinical record dated in September 2003 reveals the veteran 
reported he had a long history of psychiatric treatment 
through the "KCVA" as well as in-patient treatment at that 
facility as well as at "LVA" and "TVA."  Conditions noted 
to be treated included mental disorders and specifically PTSD 
in April 2000.  The veteran indicated at the time of the 
November 2007 video conference hearing that he had received 
treatment at VA facilities in Topeka and Leavenworth.  

The only VA treatment records associated with the claims file 
are those from the Wichita VA Medical Center which are dated 
from June 2004 to February 2006.  

It appears that there are outstanding VA treatment records 
which are potentially pertinent to the issues on appeal.  
Records generated by VA facilities that may have an impact on 
the adjudication of a claim are considered in the 
constructive possession of VA adjudicators during the 
consideration of a claim, regardless of whether those records 
are physically on file. See Dunn v. West, 11 Vet. App. 462, 
466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992).  Therefore, the Board finds that a reasonable effort 
should be made to obtain such records.  See 38 U.S.C.A. § 
5103A(b).  

At the time of the November 2007 video conference hearing, 
the veteran testified that he had been informed by health 
care providers that his testicular cancer was linked to 
herbicide exposure and he thought this evidence was in the 
claims file.  A review of the claims file reveals, however, 
that there is no opinion of record from any health care 
provider which links his testicular cancer to herbicide 
exposure.  The Board finds the veteran should be instructed 
that he should obtain a copy of this evidence for association 
with the claims file or to seek VA assistance in obtaining 
it.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran to obtain the 
names and addresses of all medical care 
providers who treated the veteran for 
PTSD and/or testicular cancer since 1980.  
After securing any necessary releases, 
the RO should obtain these records.  
Regardless of the veteran's response, 
obtain all outstanding VA treatment 
records.  The Board is particularly 
interested in obtaining the treatment 
records from the VA medical facilities 
located in Kansas City, Missouri, 
Wichita, Kansas, Topeka, Kansas and 
Leavenworth, Kentucky.  

2.  Inform the veteran that he should 
obtain a written opinion from the health 
care provider he identified at the video 
conference hearing which links testicular 
cancer to herbicide exposure (or to any 
other incident of his active duty 
service).  

3.  Arrange for any further development 
suggested by the results of the 
development sought, then readjudicate 
these claims.  If either remains denied, 
issue an appropriate supplemental 
statement of the case and provide the 
appellant and his representative the 
opportunity to respond.  The case should 
then be returned to the Board for further 
appellate review, if otherwise in order.  
No action is required of the appellant 
until he is notified

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



